Citation Nr: 0921364	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-17 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
tinnitus.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hypertension.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
psychiatric disability to include anxiety and nervousness, to 
include as a result of undiagnosed illness.

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for skin 
disability, to include as a result of undiagnosed illness.

6.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
respiratory disability, to include as a result of undiagnosed 
illness.

7.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
neurological disability, to include as a result of 
undiagnosed illness.

8.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral femoral epicondylitis.

9.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
insomnia, to include as secondary to service-connected 
headaches or as a result of undiagnosed illness.

10.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
gastritis.

11.  Entitlement to service connection for depression.

12.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970, 
from September 1990 to June 1991 (to include service in the 
Persian Gulf War), and from January 2003 to September 2003.  
He also had service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In March 2009, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.

With regard to the claims to reopen, the Board has a legal 
duty to consider the new and material evidence issue 
regardless of the RO's actions.  Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd at 83 Fed.3d 1380 (Fed.Cir. 1996).  


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
in an unappealed October 1996 rating decision; the evidence 
received since the October 1996 decision includes evidence 
that is either cumulative or redundant of the evidence 
previously of record, or is insufficient to establish a 
reasonable possibility of substantiating the claim.

2.  Service connection for tinnitus was denied in an 
unappealed August 1998 rating decision; the evidence received 
since the August 1998 decision includes evidence that is 
either cumulative or redundant of the evidence previously of 
record, or is insufficient to establish a reasonable 
possibility of substantiating the claim.

3.  Service connection for hypertension was denied in an 
unappealed August 1998 rating decision; the evidence received 
since the August 1998 decision includes evidence that is 
either cumulative or redundant of the evidence previously of 
record, or is insufficient to establish a reasonable 
possibility of substantiating the claim.

4.  Service connection for psychiatric disability to include 
anxiety and nervousness, to include as a result of 
undiagnosed illness was denied in an unappealed October 1996 
rating decision; the evidence received since the October 1996 
decision includes evidence that is neither cumulative nor 
redundant of the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
is sufficient to establish a reasonable possibility of 
substantiating the claim.

5.  Service connection for skin disability, to include as a 
result of undiagnosed illness, was denied in an unappealed 
October 1996 rating decision; the evidence received since the 
October 1996 decision includes evidence that is either 
cumulative or redundant of the evidence previously of record, 
or is insufficient to establish a reasonable possibility of 
substantiating the claim.

6.  Service connection for respiratory disability, to include 
as a result of undiagnosed illness, was denied in an 
unappealed August 1998 rating decision; the evidence received 
since the August 1998 decision includes evidence that is 
either cumulative or redundant of the evidence previously of 
record, or is insufficient to establish a reasonable 
possibility of substantiating the claim.

7.  Service connection for neurological disability, to 
include as a result of undiagnosed illness, was denied in an 
unappealed October 1995 rating decision; the evidence 
received since the October 1995 decision includes evidence 
that is either cumulative or redundant of the evidence 
previously of record, or is insufficient to establish a 
reasonable possibility of substantiating the claim.

8.  Service connection for bilateral femoral epicondylitis 
was denied in an unappealed April 1994 rating decision; the 
evidence received since the April 1994 decision includes 
evidence that is either cumulative or redundant of the 
evidence previously of record, or is insufficient to 
establish a reasonable possibility of substantiating the 
claim.

9.  Service connection for insomnia, to include as a result 
of undiagnosed illness, was denied in an unappealed November 
1998 rating decision; the evidence received since the 
November 1998 decision includes evidence that is either 
cumulative or redundant of the evidence previously of record, 
or is insufficient to establish a reasonable possibility of 
substantiating the claim.

10.  Service connection for gastritis was denied in an 
unappealed April 1994 rating decision; the evidence received 
since the April 1994 decision includes evidence that is 
either cumulative or redundant of the evidence previously of 
record, or is insufficient to establish a reasonable 
possibility of substantiating the claim.

11.  Psychiatric disability, to include PTSD, anxiety, and 
depression, is etiologically related to combat related 
stressors which occurred during the Veteran's active service 
in the Persian Gulf War.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for tinnitus.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

4.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for psychiatric 
disability to include anxiety and nervousness.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

5.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for skin 
disability, to include as a result of undiagnosed illness.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

6.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for 
respiratory disability, to include as a result of undiagnosed 
illness.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

7.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for 
neurological disability, to include as a result of 
undiagnosed illness.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

8.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for bilateral 
femoral epicondylitis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

9.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for insomnia, 
to include as secondary to headaches or as a result of 
undiagnosed illness.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

10.  New and material evidence has not been received to 
reopen the claim of entitlement to service connection for 
gastritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

11.  Psychiatric disability, to include PTSD, anxiety, and 
depression, was incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in letters dated in October 2004, February 
2005, September 2006, March 2007, May 2007, and September 
2007, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence 
will be obtained by VA.  The October 2004, February 2005, and 
September 2006 letters also informed the Veteran of the 
reasons for the prior denials and the type of evidence needed 
to reopen the claims.  See Kent v. Nicholson, 20 Vet. App. 1, 
9-10 (2006).  Furthermore, the February 2007, March 2007, and 
May 2007 letters advised the Veteran of the evidence needed 
to establish a disability rating and effective date.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service medical 
records and examinations, lay statements, and the Veteran's 
own statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  See Sanders, 487 F.3d 881.  Therefore, any such 
error is harmless and does not prohibit consideration of the 
claims on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Claims to Reopen

Generally, a claim which has been denied in a final RO 
decision or a final Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

	A.  Bilateral Hearing Loss

Historically, the Board notes that service connection for 
bilateral hearing loss was denied in an October 1996 rating 
decision.  The Veteran did not appeal this decision.  
Therefore, it became final.  38 C.F.R. § 20.1103.

The evidence of record at the time of the October 1996 rating 
decision denying service connection for bilateral hearing 
loss included the Veteran's service treatment records through 
June 1991, which show some hearing loss in a December 1988 
Army National Guard exam, as well as hearing loss on the 
September 1990 enlistment examination, on an April 1991 
redeployment exam, and on the May 1991 separation exam.  The 
evidence at the time of the October 1996 denial also included 
a VA examination from September 1996, VA treatment records 
from 1991 to 1995, lay statements, and the Veteran's 
statements.  Service connection for bilateral hearing loss 
was denied because hearing loss was determined to have 
preexisted the Veteran's second period of active service and 
it was determined that the hearing loss was not aggravated by 
such service.  

The subsequently received evidence includes service treatment 
records which show hearing loss during the Veteran's Army 
National Guard service; he was wearing hearing aids during 
this service in 1996.  Furthermore, service treatment records 
from the Veteran's third period of active service show that 
he was on a hearing profile and that he was no longer 
deployable due to his hearing loss.  Additionally, current VA 
treatment records show that the Veteran has sensorineural 
hearing loss, for which he wears hearing aids.  Specifically, 
a March 2004 VA audiology progress note indicates that the 
Veteran's hearing has not changed since 1999.  The VA 
audiologist noted that due to the degree and configuration of 
the Veteran's hearing loss and his reported history of 
military noise exposure, it is at least as likely as not that 
the Veteran's hearing loss may be related to his military 
service.  

With respect to the issue of whether new and material 
evidence has been received to reopen the claim for 
entitlement to service connection for bilateral hearing loss, 
the subsequently received evidence is either cumulative or 
redundant of the evidence previously of record, or it does 
not raise a reasonable possibility of substantiating the 
claim.  Much of the evidence is cumulative or redundant in 
that it merely shows ongoing treatment for hearing loss with 
hearing aids.  The evidence which is not cumulative or 
redundant does not relate to an unestablished fact necessary 
to substantiate the claim, namely that the Veteran's hearing 
loss was aggravated during his active service.  In this 
regard, the March 2004 VA audiologist's finding that the 
Veteran's hearing loss has not changed since 1999 means that 
there was no aggravation of his hearing loss during the 
Veteran's third period of service from January 2003 to 
September 2003.  Moreover, the VA audiologist's finding that 
it is at least as likely as not that the Veteran's hearing 
loss is related to service (which was based upon the degree 
and configuration of the Veteran's hearing loss and his 
reported military noise exposure) does not raise a reasonable 
possibility of substantiating the claim.  Because it has 
already been determined that there was no aggravation of 
hearing loss during the third period of active service and 
because the Veteran's hearing loss was first diagnosed 
between his first and second periods of active service, the 
only basis on which service connection can be granted is 
aggravation of hearing loss during his second period of 
service.  The Veteran's self-reported history of noise 
exposure and the degree and configuration of his hearing loss 
in March 2004 have no bearing on whether his hearing loss was 
aggravated during his second period of service from September 
1990 to June 1991.  Thus, the March 2004 VA audiologist's 
opinion that hearing loss may have been incurred during 
service is irrelevant considering the facts of this claim and 
it does not raise a reasonable possibility of substantiating 
the claim.  Accordingly, reopening of this claim is not in 
order.  

	B.  Tinnitus

Service connection for tinnitus was denied in an August 1998 
rating decision.  The Veteran did not appeal this decision.  
Therefore, it became final.  38 C.F.R. § 20.1103.

The evidence of record at the time of the August 1998 rating 
decision denying service connection for tinnitus included the 
Veteran's service treatment records through June 1991, which 
show no complaints of tinnitus, VA treatment records (which 
the RO states first showed evidence of tinnitus in December 
1995; however a review of this evidence reveals the first 
indication of tinnitus was in April 1995), and an August 1998 
VA examination report, which does not refer to tinnitus.  
Service connection for tinnitus was denied because there was 
no evidence of tinnitus in service or of an etiological 
relationship between the currently diagnosed tinnitus and 
active service.  

With respect to the issue of whether new and material 
evidence has been received to reopen the claim for 
entitlement to service connection for tinnitus, the newly 
received evidence is either cumulative or redundant of the 
evidence previously of record, or it does not raise a 
reasonable possibility of substantiating the claim.  In this 
regard, nothing in the newly submitted evidence provides any 
information regarding the etiology of the Veteran's tinnitus.  
Importantly, the newly submitted medical evidence shows only 
that the Veteran has tinnitus.  A March 2004 VA treatment 
record notes that the Veteran stated that he has had tinnitus 
since Desert Storm; however, this contention was of 
essentially of record at the time of the previous denial.  
Moreover, the service treatment records from January 2003 to 
September 2003 do not reflect any complaints of, treatment 
for, or findings related to tinnitus.  Therefore, there is no 
evidence of aggravation during the third period of active 
service.  Consequently, new and material evidence has not 
been received and reopening of the claim for entitlement to 
service connection for tinnitus is not warranted.

        C.  Hypertension

The record reflects that hypertension was denied in an August 
1998 rating decision.  The Veteran did not appeal this 
decision.  Therefore, it became final.  38 C.F.R. § 20.1103.

The evidence of record at the time of the August 1998 rating 
decision denying service connection for hypertension included 
the Veteran's service treatment records through June 1991, 
which show no treatment for hypertension or evidence of high 
blood pressure; a December 1988 Army National Guard medical 
examination which is silent with respect to a diagnosis of 
hypertension; VA treatment records showing that the first 
evidence of elevated blood pressure readings (which the RO 
stated may be considered a manifestation of hypertension) was 
in February 1997; and an August 1998 VA examination report, 
which reports a blood pressure reading of 125/80.  
Additionally, VA treatment records from 1997 note that the 
Veteran had a one year history of hypertension.  Service 
connection was denied because there was no evidence of 
hypertension in service or within one year from discharge of 
active service, and no evidence of a nexus between the 
current hypertension and active service.

The subsequently received evidence includes VA medical 
records showing ongoing treatment for hypertension, other 
post-service medical records, the Veteran's statements, lay 
statements, and service treatment records from his third 
period of active service.  However, nothing added to the 
record indicates a diagnosis of hypertension within one year 
of separation from the Veteran's second period of active 
service, or an etiological relationship between the current 
hypertension and any period of active service.  Furthermore, 
the service treatment records from the third period of 
service note high blood pressure at entry and discharge, and 
do not show any evidence of aggravation of the preexisting 
hypertension.  Therefore, new and material evidence has not 
been received and reopening of the claim for entitlement to 
service connection for hypertension is not warranted.

        D.  Psychiatric Disability/Anxiety/Nervousness

Service connection for nervous condition was denied in an 
unappealed April 1994 rating decision.  Thereafter, in an 
October 1995 rating decision, the RO denied service 
connection for psychological problems due to an undiagnosed 
illness.  In an October 1996 rating decision the RO again 
denied service connection for psychological problems due to 
an undiagnosed illness.  The Veteran did not appeal any of 
these decisions.  Therefore, each decision became final.  
38 C.F.R. § 20.1103.

The evidence of record at the time of the October 1996 rating 
decision included service treatment records through June 
1991, which do not show any mental health complaints or 
treatment; an Army National Guard examination from December 
1988, which notes no complaints or findings with respect to 
nervousness or anxiety; a September 1996 VA examination that 
is silent with respect to mental health; outpatient treatment 
reports from January 1991 to December 1995, which do not show 
any mental health treatment; a private psychological 
evaluation from September 1996 that indicates a diagnosis of 
dysthymic disorder; lay statements, and the Veteran's 
statements.  The claim was denied because there was no 
evidence of psychological problems during the Veteran's 
active service or the presumptive period for undiagnosed 
illness, and there was no evidence of an etiological 
relationship between any current disability and active 
service.

The subsequently received evidence includes a February 1997 
VA treatment record which notes a possible diagnosis of 
anxiety or dysthymia.  A referral was made for psychology 
consult.  A February 1998 VA treatment record notes that the 
Veteran was experiencing nervousness.  An August 1998 VA 
examination notes a history of depression.  A February 1999 
VA exam report notes that the Veteran has a diagnosis of 
dysthymic disorder according to a previous psychological 
evaluation.  

VA treatment records from November 2003 and January 2004 
indicate a diagnosis of depression with anxiety.  A January 
2004 VA exam report notes that the Veteran complained of 
being anxious, irritable, frustrated, shaky, depressed, 
angry, and confused since coming back from the Gulf War.  The 
Veteran indicated that he had not sought any psychiatric 
treatment until 2003, when he was diagnosed with anxiety and 
depression.  Now he takes medication for his anxiety and 
depression.  A diagnosis of anxiety/depression was made.  

Also added to the record was the report of a May 2004 VA 
examination.  This report notes a diagnosis of anxiety 
disorder, not otherwise specified, with features of PTSD and 
depressive disorder, not otherwise specified.  The VA 
examiner noted several in-service stressors.  The VA examiner 
also noted that the Veteran has physical complaints for 
almost every organ system and every bodily system known, but 
he did not make many complaints about these during the exam, 
perhaps because he knew this was a psychiatric exam.  The 
examiner also noted that the Veteran feels that his nervous 
problems began after his return from the Persian Gulf.  The 
Veteran denied having the symptoms prior to going there.  The 
examiner stated that it is very difficult to know how much 
the Veteran's physical complaints have to do with the 
psychiatric symptoms.  

The April 2003 entrance exam for the Veteran's third period 
of service notes that he complained of trouble sleeping.  He 
denied depression or excessive worry and did not answer the 
question of whether he had nervous trouble, anxiety, or panic 
attacks.  His service treatment records for his third period 
of active service are negative for any mental health 
treatment and his separation examination notes normal 
psychiatric evaluation.  VA treatment records from 2007 and 
2008 note treatment for PTSD related to in-service stressors.  

The Board is of the opinion that the evidence added to the 
record is sufficient to reopen the claim.  Although nothing 
in the newly added evidence indicates that the Veteran was 
diagnosed with anxiety or nervousness during his second 
period of service, or within the presumptive period for 
undiagnosed illness, the medical evidence added to the record 
indicates that the Veteran experienced certain events during 
his service in 1990 and 1991 which may be related his anxiety 
disorder with PTSD and depression.  Additionally, the 
November 2004 VA examiner opined that the Veteran's 
psychiatric problems may be etiologically related to his 
numerous physical complaints, some of which are service 
connected.  As such, this evidence is new and material and 
reopening of the claim of entitlement to psychiatric 
disability to include anxiety is in order.

	E.  Skin Disability

Service connection for skin disability, to include as a 
result of undiagnosed illness, was denied in an October 1996 
rating decision.  The Veteran did not appeal this decision.  
Therefore, it became final.  38 C.F.R. § 20.1103.

The evidence of record at the time of the October 1996 rating 
decision included service treatment records through June 
1991, which are negative for skin problems; an Army National 
Guard examination from December 1988, which notes no 
complaints or findings with respect to skin problems; a 
September 1996 VA examination, which indicates complaints of 
an intermittent rash on the neck and right ankle that was not 
present during the physical exam; outpatient treatment 
reports from January 1991 to December 1995, a private 
psychological evaluation from September 1996, lay statements, 
and the Veteran's statements.  The claim was denied because 
there was no evidence of a skin disability during service or 
of undiagnosed illness within the specified presumptive 
period, and there was no evidence of an etiological 
relationship between any current disability and active 
service.  

The subsequently received evidence includes the Veteran's 
service treatment records for his third period of active 
service, which are negative for skin problems.  The Veteran's 
entrance exam from his third period of active service 
indicates a normal skin examination and his separation 
examination from September 2003 notes no skin diseases.  Also 
added to the record is a January 2004 VA exam report that 
notes complaints of itching and burning of the skin over the 
entire body, which reportedly began shortly after the 
Veteran's return from the Persian Gulf.  He did not report 
any associated rashes or physical changes in the skin.  He 
takes hydroxyzine by mouth for this, which he said helps.  
Examination of the skin revealed no rashes or discolorations 
or any other types of lesions.  There were no nodes palpable 
in any of the usual areas.  The head and face were not 
remarkable.  The diagnosis was chronic pruritis.  A July 2006 
VA exam done to assess the Veteran's service-connected 
chronic fatigue syndrome notes no skin symptoms.  VA 
treatment records from 2005 to the present do not note any 
skin complaints or any chronic skin conditions.

With respect to whether new and material evidence has been 
received to reopen the claim for entitlement to service 
connection for a skin disability, the newly submitted 
evidence does not show any current of evidence of a chronic 
skin disorder which was aggravated during the Veteran's third 
period of service, or which is related to any period of 
active service.  Moreover, there is no evidence of objective 
manifestations of a disability manifested by skin symptoms 
that is associated with his military service.  Therefore, the 
evidence is not new and material and reopening of the claim 
is denied.

	F.  Respiratory Disability

Service connection for respiratory disability, to include as 
a result of undiagnosed illness, was denied in an August 1998 
rating decision.  The Veteran did not appeal this decision.  
Therefore, it became final.  38 C.F.R. § 20.1103.

The evidence of record at the time of the August 1998 rating 
decision denying service connection for a respiratory 
disability, to include as a result of undiagnosed illness, 
included the Veteran's service treatment records through June 
1991, which show complaints of difficulty breathing in April 
1991 while on active duty; upper respiratory infection was 
diagnosed.  This condition was treated and it resolved 
without residuals.  A June 1991 X-ray study revealed a degree 
of hyperinflation or hyperexpansion which was thought to be 
free of acute pulmonary infiltrate or active pleural 
infection.  The post-service medical evidence then of record 
indicated that an April 1993 chest X-ray study was normal.  
Additionally, at a September 1996 VA exam the Veteran had a 
diagnosis of shortness of breath of unknown etiology.  The 
report reveals that examination was essentially negative and 
X-rays were normal.  The actual impression was no acute 
disease.  Although pulmonary function studies revealed a 
severe restriction, it was noted that the Veteran was not 
cooperative and that he did not perform the test 
appropriately.  Additionally, the evidence of record at the 
time of the prior denial included evidence that the Veteran 
was treated for upper respiratory infection in April 1997 and 
for bronchitis in February 1998.  The August 1998 VA exam 
report showed no manifestations of any pulmonary disease, as 
the pulmonary function tests were normal and there was no 
evidence of shortness of breath on exam.  Additionally, the 
Veteran denied shortness of breath at the exam.  The claim 
was denied because there was no evidence of chronic 
disability in service and no evidence of undiagnosed illness 
during the specified presumptive period.   

The subsequently received evidence includes a December 1998 
VA X-ray study of the chest, which was negative for acute 
process when compared to the prior study of June 19, 1997.  
It was noted that the Veteran had a history of a chronic 
cough.  A July 2002 VA treatment record notes that the 
Veteran denied chronic cough, hempotysis, wheezing, and 
shortness of breath.  Additionally, the Veteran's service 
treatment records from his third period of service note 
normal lung and chest exam at entry in April 2003 (as well as 
a normal chest X-ray study) and no complaints of shortness of 
breath, wheezing, or cough at separation in September 2003.  
Likewise, the service treatment records from the Veteran's 
third period of service do not show any related complaints or 
findings.  The report of a January 2004 VA examination notes 
that the Veteran has spells of dry cough two or three times a 
year.  Occasionally, these spells are productive of phlegm 
and are accompanied by wheezing.  Physical exam revealed that 
chest was clear to auscultation and percussion.  No diagnosis 
was rendered.  A December 2005 VA treatment record notes no 
respiratory complaints.  On exam the lungs were resonant to 
percussion.  There were vesicular breath sounds without 
rales, rhonchi, or wheezes.  A July 2006 VA exam notes that 
the Veteran experienced no respiratory symptoms from his 
chronic fatigue syndrome.  A November 2007 VA treatment 
record reflects no respiratory complaints; the lungs were 
clear to auscultation bilaterally.  

With respect to whether new and material evidence has been 
received to reopen the claim for entitlement to service 
connection for a respiratory disability, the newly submitted 
evidence does not show any current of evidence of a 
respiratory disability which is related to active service.  
Moreover, there is no evidence of objective manifestations of 
a disability manifested by respiratory symptoms that is 
associated with his military service.  Notably, the Veteran 
has not complained of any respiratory symptoms since 2004, 
and his complaints at that time consisted only of a cough a 
few times a year.  He has been diagnosed with upper 
respiratory infection and bronchitis, but they were acute and 
resolved.  None of the new evidence suggests the presence of 
undiagnosed illness due to respiratory symptomatology.  
Therefore, the evidence is not new and material and reopening 
of the claim is denied.

	G.  Neurological Disability

Service connection for neurological disability, to include as 
a result of undiagnosed illness, was denied in an October 
1995 rating decision.  The Veteran did not appeal this 
decision.  Therefore, it became final.  38 C.F.R. § 20.1103.

The evidence considered at the time of the October 1995 
rating decision included service treatment records through 
June 1991, which contain a January 1991 note indicating 
complaints of paresthesias of the right side but no diagnosis 
at that time or at separation; a periodic Army National Guard 
examination from December 1988, which showed no evidence of 
neurological problems; VA outpatient treatment reports; and 
the Veteran's statements.  Outpatient treatment reports note 
complaints of left leg numbness of two or three year's 
duration in June 1995.  Service connection for neurological 
disability was denied because there was no evidence of such 
disability in service or undiagnosed illness within the 
presumptive period.  

The subsequently received evidence includes VA treatment 
records showing multiple joint pain.  A May 1996 VA treatment 
record notes complaints of left hip and leg numbness as well 
as polyarthralgias and vertigo.  An August 1996 VA treatment 
record notes complaints of left leg tingling and numbness.  A 
September 1996 VA exam report notes complaints of leg cramps 
in both legs, with the left leg being worse.  It was noted 
that Benadryl helps.  On exam no neurological abnormalities 
or deficits were found.  No diagnosis was rendered with 
respect to any neurological disability.  

An April 1997 VA treatment record notes complaints of pain 
and numbness in the Veteran's back, left leg and hip, which 
he claims to have had since Desert Storm.  A June 1997 note 
indicates that the left leg paresthesia may be related to L5-
S1 disc spaces.  An August 1997 VA neurology consult notes 
complaints of radicular pain in the left thigh and foot, 
which causes tingling nearly all the time.  There were also 
complaints of paresthesias of the left forearm and hand 
mostly after work.  Rule-out neuropathy/radiculopathy was the 
diagnosis.  A November 1997 VA medical record notes 
complaints of back and left leg pain and numbness/tingling 
for years.  Exam revealed good strength and sensation of the 
bilateral lower extremities.  Deep tendon reflexes were 
normal.  

A February 1999 VA exam report notes that motor and sensory 
functions were intact for all extremities.  Deep tendon 
reflexes were +1 in the arms, +2 in the knees, and +2 in the 
ankles.  A July 2002 VA treatment record notes no 
neurological problems.  The service treatment records from 
the Veteran's third period of service are negative for 
neurological ailments.  The November 2003 VA exam report 
notes that neurological exam was intact.  

A January 2004 VA exam report notes complaints of radicular 
type pain in the right arm occasionally when doing certain 
types of work.  He also complained of paresthesias and 
numbness in his left arm and hand since returning from the 
Gulf war.  The numbness seems deep and in a stocking-glove 
distribution.  It extends from the mid upper arm all the way 
down to the left hand.  Physical exam revealed normal 
neurological exam.  His peripheral senses were normal and he 
has no pathologic reflexes.  No diagnosis was rendered 
regarding the nervous system.  

A March 2004 private medical record indicates that nerve 
studies were done.  There were no definite diagnostic 
findings.  There was no peripheral neuropathy or 
mononeuropathy on the motor or sensory studies of the four 
extremities.  Neither axon loss nor demyelination was found.  
Additionally, needle sampling did not document active or 
chronic denervation in the cervical, paraspinals, or the 
muscles of either upper or lower extremity.  

A November 2004 VA treatment record notes a diagnosis of 
peripheral vertigo, not otherwise specified.  A December 2005 
VA treatment record notes no complaints and normal 
neurological exam.  The assessment was arthralgia.  More 
recent treatment records from 2007 to the present reveal no 
neurologic complaints or findings.

Although the newly submitted evidence shows numerous 
neurological complaints such as numbness and tingling, many 
of these symptoms were present at the time of the prior 
denial; therefore, they are cumulative or redundant of the 
evidence already of record.  Furthermore, while the newly 
submitted evidence indicates complaints of numbness in 
additional areas of the body as well as a diagnosis of 
peripheral vertigo, there is no indication that this 
diagnosed disability is related to active service, there is 
no evidence of a worsening of any neurological complaints 
during the third period of service, nor is there any evidence 
that the Veteran has objective manifestations of a disability 
manifested by neurologic symptoms that is associated with his 
military service.  In this regard, the newly added evidence 
showing neurologic symptoms are essentially cumulative or 
redundant of the evidence of record at the time of the prior 
denial on the basis of an undiagnosed illness.  Moreover, 
there is no evidence of any neurologic complaints whatsoever 
since 2004.  Instead, the complaints involve joint pain, 
arthralgia, and myalgia.  The Veteran is already service-
connected for joint pain.  The Veteran did complain of memory 
loss and lack of concentration at the Board hearing; however, 
these symptoms have been attributed to his service-connected 
chronic fatigue syndrome and his psychiatric diagnoses.  
Therefore, they cannot be considered as part of an 
undiagnosed illness.  As such, the evidence is not new and 
material and reopening of the claim is not in order.  

	H.  Bilateral Femoral Epicondylitis

Service connection for bilateral femoral epicondylitis was 
denied in an April 1994 rating decision.  The Veteran did not 
appeal this decision.  Therefore, it became final.  38 C.F.R. 
§ 20.1103.

The evidence of record at the time of the April 1994 rating 
decision included service treatment records through June 
1991, VA treatment records from May 1991 to October 1993, a 
December 1988 Army National Guard medical exam, and 
statements from the Veteran.  The RO determined that a 
diagnosis of bilateral femoral epicondylitis was made in 
October 1993.  The evidence of record also includes a July 
1991 medical treatment record that notes complaints of left 
arm pain and numbness.  A diagnosis of left epicondylitis was 
made.  Service connection was denied because there was no 
evidence of treatment for or diagnosis of this disability 
during service.

The newly submitted evidence includes a February 1999 VA exam 
report which notes a diagnosis of lateral epicondylitis of 
the elbows.  X-ray studies of the elbows were negative, but 
the location of the pain was noted to be characteristic of 
lateral epicondylitis, which is basically an overuse 
syndrome.  It was noted that the Veteran's work requires 
repetitive motions of his arms.  The service treatment 
records for the Veteran's third period of service are 
negative for any complaints of or treatment for 
epicondylitis.  Therefore, the newly submitted evidence is 
merely cumulative of the evidence already of record or it 
does not raise a reasonable possibility of substantiating the 
claim.  Importantly, nothing in the newly submitted evidence 
indicates an etiological relationship between the current 
lateral epicondylitis and the Veteran's active military 
service or any aggravation of such disability during his 
third period of active service.  As such, it is not new and 
material and reopening of the claim is not warranted.

	I.  Insomnia

Insomnia was denied in a November 1998 rating decision.  The 
Veteran did not appeal this decision.  Therefore, it became 
final.  38 C.F.R. § 20.1103.

The evidence of record at the time of the November 1998 
denial included service treatment records through June 1991; 
the Army National Guard exam dated in December 1988; a July 
1996 VA examination, VA treatment records from 1991 to 
December February 1998, lay statements, the Veteran's 
statements, and an August 1998 VA examination.  The Veteran's 
service treatment records show complaints of sleep 
disturbances in January 1991, which were attributed to 
paroxysmal nocturnal dyspnea.  In May 1991 the Veteran 
complained of nightmares and trouble sleeping.  The post-
service medical records indicate that in April 1995 the 
Veteran complained of trouble sleeping and associated 
breathing problems.  It was thought to be due to sleep apnea.  
However, the Veteran declined to participate in a sleep 
study.  A February 1996 medical treatment record notes 
complaints of insomnia.  The diagnosis was rule out sleep 
apnea.  In August 1996 the Veteran complained that he had 
trouble sleeping because he snores if he does not sleep on a 
big pillow.  He was diagnosed with paroxysmal nocturnal 
dyspnea.  A private psychological evaluation dated in 
September 1996 notes difficulty sleeping and unspecified bad 
dreams.  This was attributed to psychiatric disturbance.  A 
September 1996 VA examination notes a diagnosis of insomnia.  
In February 1998 it was noted that the Veteran has sleep 
disturbances at various times for many reasons; a diagnosis 
of insomnia was made.  Service connection for insomnia was 
denied on the basis of undiagnosed illness because the 
symptoms of sleep disturbance were found to have resulted 
from multiple complaints which were not present during the 
Gulf War, and which were not found to be related to such 
service.  Additionally, service connection for insomnia was 
denied as secondary to service-connected headaches because 
there was no evidence of a nexus.  

The subsequently received evidence includes the Veteran's 
service treatment records from his third period of service.  
He noted that he had difficulty sleeping on his entrance 
exam.  There are no complaints with respect to insomnia 
throughout the service treatment records for this period of 
service or at separation.  Also added to the record are 
November 2003 and January 2004 VA treatment records, which 
reveal complaints of insomnia, crazy dreams, and difficulty 
sleeping.  The January 2004 VA exam report notes complaints 
of unusual fatigue associated with his inability to sleep 
well.  The sleep disturbances were noted to be caused by 
sinus pain and stuffiness, right rib margins pain, tinnitus, 
back pain, nocturia, stomach disturbances, muscle tics and 
cramps, joint pains, diarrhea, and gas pain.  The diagnosis 
was chronic fatigue syndrome.  The Board notes that the 
Veteran is currently service connected for chronic fatigue 
syndrome.  A May 2004 VA exam notes that the Veteran 
complained of trouble sleeping every night of the week.  He 
gets around four hours of interrupted sleep each night.  He 
gets even less sleep when he has nightmares.  He was 
diagnosed with anxiety disorder, with features of PTSD and 
depressive disorder.  VA mental health treatment records from 
2007 to 2008 indicate complaints of difficulty sleeping and 
maintaining sleep as a result of his psychiatric problems.  A 
provisional diagnosis of PTSD was made in November 2007, 
which was confirmed in February 2008.  An October 2008 VA 
exam for chronic fatigue syndrome notes that the Veteran 
experiences sleep disturbances as a consequence of his 
chronic fatigue syndrome.  It was also noted that his 
tinnitus makes going to sleep more difficult and his 
irritable bowel syndrome makes it more difficult to stay 
asleep.  The examiner opined that it is difficult to separate 
the chronic fatigue symptoms from those which could also 
possibly be due to sleep apnea or PTSD.  A February 2009 VA 
psychiatry medication management note indicates that Klonopin 
is effective for anxiety and sleep.  

The newly submitted evidence does not indicate a nexus 
between the Veteran's insomnia and his service-connected 
headaches.  Additionally, there is no evidence of aggravation 
of his preexisting sleep problems during his third period of 
active service.  Moreover, there is no evidence of objective 
manifestations of a disability manifested by insomnia that is 
associated with his military service.  In this regard, the 
Veteran's insomnia is considered a symptom of his chronic 
fatigue syndrome, for which he is already service connected.  
As such, new and material evidence has not been presented, 
and reopening of the claim is not in order.

	J.  Gastritis

Service connection for gastritis was denied in an April 1994 
rating decision.  This decision was not appealed.  Therefore, 
it became final.  38 C.F.R. § 20.1103.

The evidence of record at the time of the April 1994 rating 
decision included service treatment records through June 
1991, VA treatment records from May 1991 to October 1993, a 
December 1988 Army National Guard medical exam, and 
statements from the Veteran.  It was noted that in May 1991 
the Veteran complained of heartburn that lasted for three 
months.  He was treated with Tagamet and was told to follow 
up with his civilian doctor.  Service connection for 
gastritis was denied because there was no diagnosis of 
gastritis.

The subsequently received evidence includes a September 1996 
VA examination which notes complaints of chronic stomach 
burning, diffuse abdominal pain, and reflux symptoms.  It was 
noted that the Veteran takes Tagamet and gets good results 
from it.  The diagnosis was gastroesophageal reflux disease 
(GERD).  An October 1997 VA treatment record notes that the 
Veteran had a diagnosis of irritable bowel syndrome (IBS); it 
was noted to be stable on Tagamet.  A November 1997 VA 
treatment record notes a history of gastritis and GERD, which 
was not well-controlled with Tagamet.  Pepcid was prescribed.  
The report of an August 1998 VA exam notes complaints of 
burning and a diagnosis of GERD.  A February 2004 VA 
treatment record notes diagnoses of GERD, active chronic 
gastritis, diverticulosis, and IBS.  A December 2004 VA 
procedure addendum notes that the results of a stomach biopsy 
revealed a diagnosis of active chronic gastritis.  A November 
2007 VA treatment record notes diagnoses of GERD, gastric 
ulcer, IBS.  There were no gastrointestinal complaints.  

Although the newly submitted evidence reflects a diagnosis of 
gastritis, there is no evidence that the gastritis is 
etiologically related to active service.  Therefore, while 
the evidence of a current diagnosis is not cumulative or 
redundant and it relates to an unestablished fact needed to 
substantiate the claim, it does not, in and of itself or in 
conjunction with the other evidence, raise a reasonable 
possibility of substantiating the claim.  There is no 
evidence of gastritis in service.  In service there was only 
evidence of heartburn.  The Board notes that in April 2007, 
service connection was granted for IBS and GERD (claimed as 
heartburn).  Additionally, any symptoms that could be due to 
the gastritis have already been addressed by the evaluation 
assigned for his GERD and IBS.  The Veteran is attempting to 
obtain service connection for a different diagnosis of the 
same symptomatology.  Even if there were a medical opinion 
linking the gastritis to service, there would be no basis to 
permit a separate rating as the symptoms clearly overlap; 
rather, his disability would continue to be rated pursuant to 
his GERD and IBS.  38 C.F.R. § 4.14 (2008) (the evaluation of 
the same disability under various diagnoses is to be 
avoided); 38 C.F.R. § 4.113.  As such, new and material 
evidence has not been presented and reopening of the claim 
for entitlement to service connection for gastritis is not 
warranted.

II.  Service Connection Claims 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish a service connection for an injury, the Veterans 
Court generally requires a veteran to show (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of in-service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability. Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007). In cases where the veteran cannot 
establish some of these elements, a veteran can instead 
establish continuity of symptomatology. 38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). To establish 
continuity of symptomatology, the Veterans Court requires a 
veteran to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology." Barr, 21 Vet. App. at 307. Lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Where a veteran served for at least 90 days during a period 
of war and manifests a psychosis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


	Psychiatric Disability, to Include PTSD, Anxiety, and 
Depression

The Board has reopened the claim for entitlement to service 
connection for anxiety.  The Veteran also claimed entitlement 
to service connection for PTSD as well as for depression.  
Although these are separate claims, they will be addressed 
together, as the Veteran cannot receive additional 
compensation for each separately diagnosed psychiatric 
disability.

The Veteran's service personnel records reflect that while 
serving in the Persian Gulf War from September 1990 to June 
1991, he received imminent danger pay.  Additionally, his DD-
214 for this period of service reflects that his military 
occupational specialty was combat signaler.  Therefore, the 
Board concedes that the Veteran participated in combat during 
this period of service.

The medical records reflect that the Veteran has a current 
diagnosis of PTSD related to in-service stressors.  
Specifically, a June 2008 VA PTSD psychological testing note 
indicates a diagnosis of PTSD as a result of military 
service.  Therefore, service connection for PTSD is 
warranted.

Regarding his claims for entitlement to service connection 
for anxiety and depression, the Veteran conceded that he did 
not seek treatment for mental health until 2003.  However, 
there is evidence of dysthymic disorder, anxiety, and 
depression much earlier, in 1996 and 1997.  A May 2004 VA 
exam report notes a diagnosis of anxiety disorder not 
otherwise specified, with PTSD and depressive features.  The 
VA examiner appears to be associating the diagnosis with the 
Veteran's military stressors and possibly his physical 
problems.  (It was noted that the Veteran had physical 
complaints with respect to nearly every organ system in his 
body.  He is currently service-connected for chronic fatigue 
syndrome, which includes his joint pain and headaches, IBS 
and GERD, and allergic rhinitis.)  

The Board is of the opinion that the evidence is at least 
within equipoise with regard to whether the Veteran's anxiety 
and depression are at least as likely as not related to 
active service.  He has consistently reported having anxiety 
and depression since his second period of active service, and 
his wife submitted a statement in April 2007 which indicates 
that the Veteran was in good health until he came home from 
the Persian Gulf War.  She indicated that he now becomes very 
nervous in large social settings (thus limiting social 
activities they once participated in), he gets very depressed 
and will not leave the house, and he is not the man she knew 
before the Gulf War.  She stated that he left for Desert 
Storm as an upbeat, healthy, confident, and happy man.  But, 
he came home depressed, nervous, anxious, and no longer able 
to enjoy life.  Therefore, giving the Veteran the benefit of 
the doubt, service connection is granted for anxiety and 
depression.


ORDER

The Board having determined that new and material evidence 
has not been presented, reopening of the claim for 
entitlement to service connection for bilateral hearing loss 
is denied.

The Board having determined that new and material evidence 
has not been presented, reopening of the claim for 
entitlement to service connection for tinnitus is denied.

The Board having determined that new and material evidence 
has not been presented, reopening of the claim for 
entitlement to service connection for hypertension is denied.

The Board having determined that new and material evidence 
has been presented, reopening of the claim for entitlement to 
service connection for anxiety disorder is granted.  

The Board having determined that new and material evidence 
has not been presented, reopening of the claim for 
entitlement to service connection for skin disability is 
denied.

The Board having determined that new and material evidence 
has not been presented, reopening of the claim for 
entitlement to service connection for respiratory disability 
is denied.

The Board having determined that new and material evidence 
has not been presented, reopening of the claim for 
entitlement to service connection for neurological disability 
is denied.

The Board having determined that new and material evidence 
has not been presented, reopening of the claim for 
entitlement to service connection for bilateral femoral 
epicondylitis is denied.

The Board having determined that new and material evidence 
has not been presented, reopening of the claim for 
entitlement to service connection for insomnia is denied.

The Board having determined that new and material evidence 
has not been presented, reopening of the claim for 
entitlement to service connection for gastritis is denied.






Entitlement to service connection for psychiatric disability, 
to include PTSD, anxiety, depression is granted.



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


